ORDER
PER CURIAM.
Antwann Johnson appeals from an order denying his Rule 29.15 motion without an evidentiary hearing. He contends that trial counsel was ineffective for failing to object properly, failing to request a mistrial and failing to preserve a claim for appeal.
Having reviewed the briefs of the parties and the record on appeal, we conclude that the trial court’s findings and conclusions are not clearly erroneous. See Rule 29.15(k). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the denial of the Rule 29.15 post-conviction motion under Rule 30.25(b).